Order granting motion for judgment on the pleadings and judgment entered thereon reversed upon the law and the facts, with ten dollars costs and disbursements *764to each appellant, and judgment vacated and complaint dismissed, with costs. The respondent, as mortgagee, has no interest in the award made for change of grade. Without authority of the statute, a mortgagee has no claim thereon. (103 Park Avenue Co. v. Exchange Buffet Corp., 200 App. Div. 111.) The Greater New York Charter does not authorize any interest in a mortgagee in such an award. Furthermore, appellant did not file a claim with the board of assessors as required by section 951 of the charter.* Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.

 See Laws of 1901, chap. 466, § 951, as amd. by Laws of 1920, chap. 786.— [Rep.